IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LATOYA RIPPY : CIVIL ACTION
v. : NO. 19-1839

PHILADELPHIA DEPARTMENT OF
PUBLIC HEALTH, et al.

ORDER
AND NOW, this 30" day of September 2019, upon considering the Defendants’ Motions
to dismiss (ECF Doc. Nos. 28, 29, 30), Plaintiff?’s Responses in opposition (ECF Doc. Nos. 31, 32,
33), Defendant Gerard’s Reply (ECF Doc. No. 34), and for reasons in the accompanying
Memorandum, it is ORDERED:
I, The City’s Motion to dismiss (ECF Doc. No. 30) is GRANTED in part and
DENIED in part:
a. The Title VII claims based on the joint employment theory may proceed into
discovery against the City;
b. We dismiss the section 1983 claims for discrimination and retaliation against the
City under Monel! without prejudice and with leave to timely file a third amended Complaint to
possibly plead these claims consistent with Fed. R. Civ. P. 11 on or before October 10, 2019;
c. We dismiss Ms. Rippy’s section 1981 claims against the City with prejudice;
2. Public Health Management Corporation and its employees’ partial Motion to
dismiss (ECF Doc. No. 29) is GRANTED and we dismiss Ms. Rippy’s section 1983 claims against
them without prejudice and with leave to timely file a third amended Complaint to possibly plead

these claims consistent with Fed. R. Civ. P. 11 on or before October 10, 2019;
3. Mr. Gerard’s Motion to dismiss (ECF Doc. No. 28) is GRANTED:
a. With prejudice as to section 1981 claims against him; but,
b. Without prejudice to Plaintiff timely filing a third amended Complaint on or before
October 10, 2019 compliant with Fed. R. Civ. P. 11 to plead Mr. Gerard’s potential liability under
Bivens or a concert of action theory; and,
4. Defendants shall answer the remaining allegations on October 18, 2019, unless the
filing of an answer is excused by the Plaintiffs filing of a third amended Complaint consistent

with this Order.

ea

KEARNRY, J.

 
